Case 3:19-cv-00417-JPG Document 110 Filed 03/02/21 Page 1 of 5 Page ID #893




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TYLER DAGON,
 Plaintiff,

 v.                                                                   Case No. 19–CV–00417–JPG

 BNSF RAILWAY COMPANY,
 Defendant.
 _______________________________________
 BNSF RAILWAY COMPANY,
 Third-Party Plaintiff,

 v.

 UNITED STATES STEEL
 CORPORATION,
 Third-Party Defendant.


                                 MEMORANDUM & ORDER

       This is a negligence suit arising from the death of Timothy Dagon (“decedent”). Plaintiff

Tyler Dagon (“Estate”) seeks to depose a representative from Defendant BNSF Railway Company

(“BNSF”) about, among other things, BNSF’s internal safety policies. BNSF contends that the

policies are irrelevant to this action, so it filed a Motion for Protective Order to Quash

Rule 30(b)(6) Deposition Notice (“Motion to Quash”). (ECF No. 97). The Estate responded, (ECF

No. 99), and BNSF replied, (ECF No. 100). For the reasons below, the Court DENIES BNSF’s

Motion.

  I.   PROCEDURAL & FACTUAL HISTORY

       In 2019, the decedent was crushed by a BNSF-owned railcar while working for Third-Party

Defendant United States Steel Corporation (“U.S. Steel”) at its railyard in Granite City, Illinois.

The Estate sued both BNSF and U.S. Steel and raised a common-law negligence claim (against
Case 3:19-cv-00417-JPG Document 110 Filed 03/02/21 Page 2 of 5 Page ID #894




BNSF) and statutory claims under the Federal Employers Liability Act (“FELA”) (against both

defendants).

       In July 2020, the Court dismissed the FELA claims after finding, among other things, that

there was not an employment relationship between the decedent and BNSF. Put differently, the

Court found that BNSF did not owe Dagon a special duty of care because there was not an

employment relationship.

       Only the negligence claim remains. The Estate argues that BNSF “[n]egligently and

carelessly failed to have a comprehensive safety program” and “failed to properly instruct [the

decedent] in safe and proper procedures for getting on and off equipment during switching and

other railroad procedures when BNSF knew, or should have known with the existence of ordinary

care, that such activities involved an unreasonable risk of harm to [the decedent] . . . .” (Compl.

at 9). More specifically, the Estate suggests that BNSF maintains internal policies for getting on

and off moving equipment (or “GOOME”) yet did nothing to ensure that their equipment was

safely used by third parties. In other words, the Estate contends that BNSF violated the ordinary

duty to act as a reasonably prudent person under the circumstances.

       With that in mind, the Estate gave notice of its intent to depose BNSF about the following:

            (1)    BNSF’s policy for getting on and off moving equipment;

            (2)    The reasons for BNSF’s GOOME policy;

            (3)    Studies done or commissioned by BNSF regarding GOOME;

            (4)    Injuries known by BNSF associated with GOOME;

            (5)    Deaths known by BNSF associated with GOOME;

            (6)    Use of BNSF rail cars by non-BNSF entities;

            (7)    Efforts by BNSF to enforce rules and policy followed by non-
                   BNSF entities;



                                             —2—
Case 3:19-cv-00417-JPG Document 110 Filed 03/02/21 Page 3 of 5 Page ID #895




            (8)    Training that non-BNSF entities require before they are allowed
                   to use railcars;

            (9)    All written agreements between BNSF and U.S. Steel regarding
                   U.S. Steel’s use of BNSF railcars;

           (10)    Ownership of the rail car involved in the occurrence;

           (11)    Warnings posted on the rail car involved in the occurrence; and

           (12)    Facts supporting affirmative defenses.

       BNSF moved to quash the deposition notice. It says that questions about its internal policies

are irrelevant given the Court’s ruling that BNSF was not Dagon’s employer. The Estate, on the

other hand, contends that the questions go precisely toward their theory of the case: That BNSF

was negligent for failing “to train Dagon, his co-workers and his supervisors in safety rules and

procedures that would have prevented the Incident” and for not “enforce[ing] safety rules and

procedures that would have prevented the incident.”

 II.   LAW & ANALYSIS

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden and expense of the proposed discovery outweighs its likely benefit.” Fed. R.

Civ. P. 26(b)(1) (emphasis added). Relevance is broadly defined to include “any matter that bears

on, or that reasonably could lead to other matter[s] that could bear on, any issue that is or may be

in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).




                                               —3—
Case 3:19-cv-00417-JPG Document 110 Filed 03/02/21 Page 4 of 5 Page ID #896




        “A party who wants to depose a person by oral questions must give reasonable written

notice to every other party” and “describe with reasonable particularity the matters for

examination.” Fed. R. Civ. P. 30(b)(1), (6). “Before or promptly after the notice . . . is served, the

serving party and the organization must confer in good faith about the matters for examination.”

Fed. R. Civ. P. 30(b)(6). If the parties reach an impasse and cannot “resolve the dispute without

court action,” then “[t]he court may, for good cause, issue an order to protect a party . . . from . . .

undue burden or expense” by “forbidding inquiry into certain matters . . . .” Fed. R. Civ.

P. 26(c)(1)(D).

                  “Good cause” is established when it is specifically demonstrated
                  that disclosure will cause a clearly defined and serious injury. . . .
                  [T]he courts have recognized several general factors applicable to
                  all protective orders. These include:

                     •   The danger of abuse if a protective order is granted;

                     •   The good faith of the various parties’ positions;

                     •   The adequacy of the protective measures provided
                         by a protective order; and

                     •   The availability of other means of proof.

6 James Wm. Moore et al., Moore’s Federal Practice § 26.104 (3d ed. 2020); see Nieves v. Opa,

Inc., 948 F. Supp. 2d 887, 891 (N.D. Ill. 2013) (“Specific factual demonstrations are required to

establish that a particular discovery request is improper and that good cause exists for issuing the

order.”).

        Regardless of the merits of the Estate’s negligence claim, its theory is relevant and

advanced in good faith. The Estate’s position revolves around BNSF’s training and safety

measures, so questions about its policies could bear on whether it could have reasonably foreseen

that someone could get injured while using its equipment, even if that person works for a third



                                                 —4—
Case 3:19-cv-00417-JPG Document 110 Filed 03/02/21 Page 5 of 5 Page ID #897




party. At this stage of the case, the Court rejects BNSF’s invitation to weigh in on the merits of

the Estate’s theory: As BNSF never moved for dismissal on these grounds, the Estate should have

a chance to conduct discovery about whether BNSF was negligent for not promulgating new safety

rules or enforcing existing ones. Further, the Estate raises a concern about whether BNSF

conferred in good faith:

               BNSF’s counsel stated that if Plaintiff could not commit to
               foregoing the deposition, BNSF could not agree to furnish additional
               written discovery responses. Thus, at this stage of the litigation,
               BNSF’s Answer is denying allegation in Plaintiff’s Complaint, and
               BNSF is refusing to tender a corporate representative to testify on
               these allegations, and BNSF has not furnished any written discovery
               responses that would obviate the need for this testimony.

(Estate’s Resp. at 6). Given that BNSF does not refute this assertion in its briefs, it provides added

reason to deny its Motion.

III.   CONCLUSION

       The Court DENIES Defendant BNSF Railway Company’s Motion for Protective Order to

Quash Rule 30(b)(6) Deposition Notice.

       IT IS SO ORDERED.

Dated: Tuesday, March 2, 2021
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                               —5—
